 
 
IV 
One Hundred Eleventh Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. CON. RES. 307 


August 5, 2010
Agreed to
 
CONCURRENT RESOLUTION 
Providing for a conditional recess or adjournment of the Senate. 
 
 
That, in consonance with section 132(a) of the Legislative Reorganization Act of 1946, when the Senate recesses or adjourns on any day from Thursday, August 5, 2010, through Saturday, August 14, 2010, on a motion offered pursuant to this concurrent resolution by its Majority Leader or his designee, it stand recessed or adjourned until noon on Monday, September 13, 2010, or such other time on that day as may be specified by its Majority Leader or his designee in the motion to recess or adjourn, or until the time of any reassembly pursuant to section 2 of this concurrent resolution, whichever occurs first.  
2. 
(a)The Majority Leader of the Senate or his designee, after consultation with the Minority Leader of the Senate, shall notify the Members of the Senate to reassemble at such place and time as he may designate if, in his opinion, the public interest shall warrant it.  
(b)After reassembling pursuant to subsection (a), when the Senate recesses or adjourns on a motion offered pursuant to this subsection by its Majority Leader or his designee, the Senate shall again stand recessed or adjourned pursuant to the first section of this concurrent resolution. 
 
Clerk of the House of Representatives.Secretary of the Senate.
